Coversheet Corrected: April 9, 2007

                        NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                       2007-5035


                                ANDRE JOEL HOWARD,

                                                      Plaintiff-Appellant,

                                            v.


                                    UNITED STATES,

                                                      Defendant-Appellee.



      Andre Joel Howard, of Houston, Texas, pro se.

       Joan Stentiford, Trial Attorney, Commercial Litigation Branch, Civil Division
United States Department of Justice, of Washington, DC, for defendant-appellee. With
her on the brief were Peter D. Keisler, Assistant Attorney General, Jeanne Davidson,
Director, and Steven J. Gillingham, Assistant Director.

Appealed from: United States Court of Federal Claims

Judge Emily C. Hewitt
                        NOTE: This disposition is nonprecedential.

      United States Court of Appeals for the Federal Circuit

                                          2007-5035

                                  ANDRE JOEL HOWARD,

                                                         Plaintiff-Appellant,

                                              v.

                                        UNITED STATES,

                                                         Defendant-Appellee.

                             ___________________________

                                DECIDED: April 5, 2007
                             ___________________________

Before MAYER, RADER, Circuit Judges, and GARBIS*, Senior District Judge.

PER CURIAM.

       The Court of Federal Claims dismissed Andre J. Howard's case for lack of

subject matter jurisdiction. Howard v. United States, 74 Fed.Cl. 676 (2006) Finding no

reversible error, this court affirms.

       In reviewing judgments of the Court of Federal Claims, this court reviews

conclusions of law, such as contract or statutory interpretation, without deference.

Mass. Bay Transp. Auth. v. United States, 254 F.3d 1367, 1372 (Fed. Cir. 2001); Kane

v. United States, 43 F.3d 1446, 1448 (Fed. Cir. 1994). This court reviews findings of

facts under the “clearly erroneous” standard. City of El Centro v. United States, 922

F.2d 816, 819 (Fed. Cir. 1990). This court also reviews without deference whether the



  *    Honorable Marvin J. Garbis, Sr. District Judge, United States District Court of
       Maryland, sitting by designation.
Court of Federal Claims properly dismissed a complaint for failure to state a claim.

United Pacific Ins. Co. v. United States, 464 F.3d 1325, (Fed. Cir. 2006).

         In his complaint to this court and the trial court below, Mr. Howard proffers vague

assertions of violations of 28 U.S.C. § 1916 (2006) and violations of the due process

and takings clauses of the Fifth Amendment of the United States Constitution.             In

particular, Mr. Howard asserts unspecified lack of due process from the Department of

Justice (DOJ) and improper manipulations of the judicial system by the Unites States

Court of Appeals of the Fifth Circuit in support of the DOJ. The trial court found no

allegations of an actual taking of property without just compensation. Nor does this

court.    Further, Mr. Howard’s attempt to name the Fifth Circuit as a defendant is

unavailing. The United States is the only proper defendant before the Court of Federal

Claims. United States v Sherwood, 312 U.S. 584, 588 (1941) (holding relief sought

against others than the United States must be ignored as beyond the jurisdiction of the

court). Regarding Mr. Howard’s allegations under 28 U.S.C. § 1916, this code section

allows seamen, without paying fess or costs, to file suits and appeals concerning their

wages, salvage, and for enforcement of laws governing their health and safety. 28

U.S.C. § 1916.      Section 1916, however, does not entitle a plaintiff monetary relief

against the United States.

         Mr. Howard has not identified any violation of any money-mandating source for

which the trial court can grant monetary relief. Accordingly, this court affirms.




2007-5035                                     2